



Exhibit 10.6
InterDigital, Inc.
Executive Severance and Change in Control Policy
This Executive Severance and Change in Control Policy (the “Policy”) is designed
to provide certain protections to a select group of key employees of
InterDigital, Inc. (“InterDigital” or the “Company”) or any of its subsidiaries
in connection with a change in control of InterDigital or if in connection with
the involuntary termination of their employment under the circumstances
described in this Policy. The Policy is designed to be an “employee welfare
benefit plan” (as defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), and this document is both the
formal plan document and the required summary plan description for the Policy.
Term: This Policy will have an initial term of three years commencing on the
Effective Date (the “Initial Term”). On the third anniversary of the Effective
Date (as defined below) and each anniversary thereafter, this Policy will renew
automatically for additional one year terms (each an “Additional Term” and the
then-current Initial Term or an Additional Term, as applicable, the “Term”),
unless the Company provides each Eligible Employee written notice of non-renewal
at least 30 days prior to the date of automatic renewal (such period of time,
the “Renewal Deadline”). Notwithstanding the foregoing provisions, if (a) a
Change in Control occurs when there are fewer than 12 months remaining during
the Initial Term or an Additional Term, the term of this Policy will extend
automatically through the date that is 12 months following the effective date of
the Change in Control, or (b) if an initial occurrence of an act or omission by
the Company constituting the grounds for Good Reason (as defined below) has
occurred (the “Initial Grounds”), and the expiration date of the Cure Period (as
defined below) with respect to such Initial Grounds could occur following the
expiration of the Initial Term or an Additional Term, then the term of this
Policy with respect to an Eligible Employee with Initial Grounds will extend
automatically through the date that is 30 days following the expiration of such
cure period, but such extension of the term shall only apply with respect to the
Initial Grounds. If an Eligible Employee becomes entitled to benefits under this
Policy during the term of this Policy, the Policy will not terminate until all
of the obligations of the parties hereto with respect to this Policy have been
satisfied. For clarity, an election by the Company not to renew this Policy for
an Additional Term will not be deemed to be a termination of an Eligible
Employee’s employment without Cause or grounds for a resignation for Good Reason
and, accordingly, Eligible Employee will not be eligible for severance benefits
set forth herein.
Eligible Employee: An individual is only eligible for protection under this
Policy if he or she is an Eligible Employee and complies with its terms
(including any terms in the employee’s Participation Agreement (as defined
below)). To be an “Eligible Employee,” an employee must (a) have been designated
by the Compensation Committee of the Board (the “Compensation Committee”) as
eligible to participate in the Policy and (b) have executed a participation
agreement in the form attached hereto as Exhibit A (a “Participation
Agreement”).
Policy Benefits: An Eligible Employee will be eligible to receive the payments
and benefits set forth in this Policy and his or her Participation Agreement if
his or her employment with the Company or any of its subsidiaries terminates as
a result of a Qualified Termination. The amount and terms of any Equity Vesting,
Salary Severance, Bonus Severance, COBRA Payment, and Outplacement Services that
an Eligible Employee may receive on his or her Qualified Termination will depend
on whether his or her Qualified Termination is a COC Qualified Termination or a
Non-COC Qualified Termination. All benefits under this Policy payable on a
Qualified Termination will be subject to the Eligible Employee’s compliance with
the Release Requirement and any timing modifications required to avoid adverse
taxation under Section 409A.


1

--------------------------------------------------------------------------------





Equity Vesting: An Eligible Employee’s acceleration of vesting of Company equity
awards upon a Qualified Termination or otherwise will continue to be governed by
the Eligible Employee’s equity award agreements (each such agreement, an “Equity
Award Agreement”) under the applicable Company equity incentive plan (each, a
“Plan”).
Salary Severance: On a Qualified Termination, an Eligible Employee will be
eligible to receive salary severance payment(s) equal to the applicable
percentage (set forth in his or her Participation Agreement) of his or her Base
Salary (“Salary Severance”). The Eligible Employee’s salary severance payment(s)
will be paid in cash at the time(s) specified in his or her Participation
Agreement.
Bonus Severance: On a Qualified Termination, an Eligible Employee will be
eligible to receive bonus severance payment(s) with respect to any annual bonus
set forth in his or her Participation Agreement in the applicable percentage set
forth in his or her Participation Agreement (“Bonus Severance”). The Eligible
Employee’s Bonus Severance payment(s) will be paid in cash at the time(s)
specified in his or her Participation Agreement.
COBRA Payment: Upon a Qualified Termination, the Company will pay the Eligible
Employee a lump-sum cash payment equal to 1.5 times of the cost of COBRA
continuation coverage for the Eligible Employee and any eligible dependents that
were covered under the Company’s health care plans immediately prior to the date
of his or her eligible Qualified Termination through the end of the applicable
period set forth in the Eligible Employee’s Participation Agreement.
Outplacement Services: On a Qualified Termination, an Eligible Employee will be
eligible to receive reasonable outplacement services in accordance with any
applicable Company policy in effect as of the Qualified Termination (or if no
such policy is in effect, as determined by the Company, in its sole discretion,
provided that such outplacement services are provided by qualified consultants
selected by the Company, at the Company’s expense, in an amount not to exceed
$10,000) (“Outplacement Services”).
Death of Eligible Employee: If the Eligible Employee dies before all payments or
benefits he or she is entitled to receive under this Policy have been paid, such
unpaid amounts will be paid to his or her designated beneficiary, if living, or
otherwise to his or her personal representative in a lump-sum payment as soon as
possible following his or her death.
Recoupment: If the Company discovers after the Eligible Employee’s receipt of
payments or benefits under this Policy that grounds for the termination of the
Eligible Employee’s employment for Cause existed, then the Eligible Employee
will not receive any further payments or benefits under this Policy and, to the
extent permitted under applicable laws, will be required to repay to the Company
any payments or benefits he or she received under the Policy (or any financial
gain derived from such payments or benefits).
Release: The Eligible Employee’s receipt of any severance payments or benefits
upon his or her Qualified Termination under this Policy is subject to (i) the
Eligible Employee’s continued compliance with the terms of his or her
Nondisclosure and Assignment of Ideas Agreement (the “Covenants Agreement”), and
(ii) the Eligible Employee signing and not revoking the Company’s then-standard
separation agreement and release of claims (which may include an agreement not
to disparage the Company, non-solicit provisions, and other standard restrictive
covenants, terms and conditions) (the “Release” and such requirement, the
“Release Requirement”), which must become effective and irrevocable no later
than the 60th day following the Eligible Employee’s Qualified Termination (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, the Eligible Employee will forfeit any right to severance
payments or benefits under this Policy. In no event will severance payments or
benefits under the Policy be paid or provided until the Release actually becomes
effective and irrevocable. Notwithstanding any other payment schedule set forth
in this Policy or the Eligible Employee’s Participation Agreement, none of the
severance payments and benefits payable upon such Eligible Employee’s Qualified
Termination under this


2

--------------------------------------------------------------------------------





Policy will be paid or otherwise provided prior to the 60th day following the
Eligible Employee’s Qualified Termination. Except as otherwise set forth in an
Eligible Employee’s Participation Agreement or to the extent that payments are
delayed under the paragraph below entitled “Section 409A,” on the first regular
payroll pay day following the 60th day following the Eligible Employee’s
Qualified Termination, the Company will pay or commence to pay the Eligible
Employee the severance payments and benefits that the Eligible Employee would
otherwise have received under this Policy on or prior to such date, with the
balance of such severance payments and benefits being paid or provided as
originally scheduled. Any installment payments that would have been made to an
Eligible Employee during the 60 day period immediately following an Eligible
Employee’s separation from service but for the preceding sentence will be paid
to an Eligible Employee on the first Company payroll following the Release
Deadline and the remaining payments will be made as provided in this Policy.
Section 409A: The Company intends that all payments and benefits provided under
this Policy or otherwise are exempt from, or comply with, the requirements of
Section 409A of the Code and any guidance promulgated thereunder (collectively,
“Section 409A”) so that none of the payments or benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted in accordance with this intent. No payment or benefits to be paid to
an Eligible Employee, if any, under this Policy or otherwise, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until such Eligible Employee has a
“separation from service” within the meaning of Section 409A. If, at the time of
the Eligible Employee’s termination of employment, the Eligible Employee is a
“specified employee” within the meaning of Section 409A, then the payment of the
Deferred Payments will be delayed to the extent necessary to avoid the
imposition of the additional tax imposed under Section 409A, which generally
means that the Eligible Employee will receive payment on the first payroll date
that occurs on or after the date that is 6 months and 1 day following his or her
termination of employment. The Company reserves the right to amend the Policy as
it deems necessary or advisable, in its sole discretion and without the consent
of any Eligible Employee or any other individual, to comply with any provision
required to avoid the imposition of the additional tax imposed under
Section 409A or to otherwise avoid income recognition under Section 409A prior
to the actual payment of any benefits or imposition of any additional tax. Each
payment, installment, and benefit payable under this Policy is intended to
constitute a separate payment for purposes of U.S. Treasury Regulation
Section 1.409A-2(b)(2). In no event will the Company reimburse any Eligible
Employee for any taxes that may be imposed on him or her as a result of Section
409A.
Parachute Payments:
Reduction of Severance Benefits. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit that an Eligible Employee would receive
from the Company or any other party whether in connection with the provisions
herein or otherwise (the “Payment”) would (a) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (b) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Best Results Amount. The “Best
Results Amount” will be either (x) the full amount of such Payment or (y) such
lesser amount as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employment taxes, income taxes and the
Excise Tax, results in the Eligible Employee’s receipt, on an after-tax basis,
of the greater amount notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting parachute payments is necessary so that the Payment equals the Best
Results Amount, reduction will occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting will be cancelled


3

--------------------------------------------------------------------------------





in the reverse order of the date of grant of the Eligible Employee’s equity
awards unless the Eligible Employee elects in writing a different order for
cancellation. The Eligible Employee will be solely responsible for the payment
of all personal tax liability that is incurred as a result of the payments and
benefits received under this Policy, and the Eligible Employee will not be
reimbursed by the Company for any such payments.
Determination of Excise Tax Liability. The Company will select a professional
services firm to make all of the determinations required to be made under these
paragraphs relating to parachute payments. The Company will request that firm
provide detailed supporting calculations both to the Company and the Eligible
Employee prior to the date on which the event that triggers the Payment occurs
if administratively feasible, or subsequent to such date if events occur that
result in parachute payments to the Eligible Employee at that time. For purposes
of making the calculations required under these paragraphs relating to parachute
payments, the firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith determinations
concerning the application of the Code. The Company and the Eligible Employee
will furnish to the firm such information and documents as the firm may
reasonably request in order to make a determination under these paragraphs
relating to parachute payments. The Company will bear all costs the firm may
reasonably incur in connection with any calculations contemplated by these
paragraphs relating to parachute payments. Any such determination by the firm
will be binding upon the Company and the Eligible Employee, and the Company will
have no liability to the Eligible Employee for the determinations of the firm.
Administration: The Policy will be administered by the Compensation Committee or
its delegate (in each case, a “Plan Administrator”). The Plan Administrator will
have full discretion to administer and interpret the Policy. Any decision made
or other action taken by the Plan Administrator with respect to the Policy and
any interpretation by the Plan Administrator of any term or condition of the
Policy, or any related document, will be conclusive and binding on all persons
and be given the maximum possible deference allowed by law. The Plan
Administrator is the “plan administrator” of the Policy for purposes of ERISA
and will be subject to the fiduciary standards of ERISA when acting in such
capacity.
Attorneys Fees: The Company and each Eligible Employee will bear their own
attorneys’ fees incurred in connection with any disputes between them.
Exclusive Benefits: Except as may be set forth in an Eligible Employee’s
Participation Agreement, this Policy is intended to be the only agreement
between the Eligible Employee and the Company regarding any change in control or
severance payments or benefits (other than any acceleration of equity which
shall continue to be governed by the Equity Award Agreements) to be paid to the
Eligible Employee on account of a termination of employment whether unrelated
to, concurrent with, or following, a Change in Control. Accordingly, by
executing a Participation Agreement, an Eligible Employee hereby forfeits and
waives any rights to any severance or change in control benefits set forth in
any employment agreement, offer letter, and/or the Company’s Severance Pay Plan,
except as set forth in this Policy, the Eligible Employee’s Participation
Agreement and the Equity Award Agreements.
Tax Withholding: All payments and benefits under this Policy will be paid less
applicable withholding taxes. The Company or the subsidiary employing the
Eligible Employee, as applicable, is authorized to withhold from any payments or
benefits all federal, state, local and/or non-U.S. taxes required to be withheld
therefrom and any other required payroll deductions. The Company or the
subsidiary employing the Eligible Employee, as applicable, will not pay,
reimburse Eligible Employee for, or be liable or responsible for any of Eligible
Employee’s taxes arising from or relating to any payments or benefits under this
Policy; instead, any such taxes will be solely the responsibility of Eligible
Employee.


4

--------------------------------------------------------------------------------





Amendment or Termination: The Compensation Committee may amend or terminate the
Policy at any time, without advance notice to any Eligible Employee or other
individual and without regard to the effect of the amendment or termination on
any Eligible Employee or on any other individual. Notwithstanding the preceding,
no amendment or termination of the Policy will be made if such amendment or
termination would reduce the benefits provided hereunder or impair an Eligible
Employee’s eligibility under the Policy (unless the affected Eligible Employee
consents to such amendment or termination), except that the Compensation
Committee may unilaterally and without consent of any Eligible Employee make any
such amendments that are necessary or appropriate to comply with applicable
laws. For clarity, an action by the Plan Administrator not to renew the Policy
in accordance with the Term provision above will not be an action that requires
an Eligible Employee’s consent. Further, an action to amend the Policy in a
given Term that is effective as of the commencement of an Additional Term will
not be an action that requires an Eligible Employee’s consent. Any action to
amend or terminate the Policy will be taken in a non-fiduciary capacity.
Claims Procedure: Any Eligible Employee who believes he or she is entitled to
any payment under the Policy may submit a claim in writing to the Plan
Administrator. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Policy on which the denial is based. The
notice will also describe any additional information needed to support the claim
and the Policy’s procedures for appealing the denial. The denial notice will be
provided within 90 days after the claim is received. If special circumstances
require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period. This notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision on the claim.
Appeal Procedure: If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the Plan Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Plan Administrator will provide
written notice of the decision on review within 60 days after it receives a
review request. If additional time (up to 60 days) is needed to review the
request, the claimant (or representative) will be given written notice of the
reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Policy on which
the denial is based. The notice will also include a statement that the claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents and other information relevant to the claim and a
statement regarding the claimant’s right to bring an action under Section 502(a)
of ERISA.
Successors: Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Policy and agree expressly to perform the obligations
under the Policy in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under the Policy, the term “Company” will include any successor to the
Company’s business and/or assets which becomes bound by the terms of the Policy
by operation of law, or otherwise.
Applicable Law: The provisions of the Policy will be construed, administered,
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of Delaware (but not its conflict of laws
provisions).


5

--------------------------------------------------------------------------------





Definitions: Unless otherwise defined in an Eligible Employee’s Participation
Agreement, the following terms will have the following meanings for purposes of
this Policy and the Eligible Employee’s Participation Agreement:
“Base Salary” means the Eligible Employee’s annual base salary as in effect
immediately prior to his or her Qualified Termination (or if such Qualified
Termination is due to a resignation for Good Reason based on a material
reduction in base salary, then the Eligible Employee’s annual base salary in
effect immediately prior to such reduction) or, if such Qualified Termination is
a COC Qualified Termination and such amount is greater, at the level in effect
immediately prior to the Change in Control.
“Board” means the Board of Directors of the Company.
“Cause” means (i) acts or omissions constituting gross negligence, recklessness
or willful misconduct on the part of the Eligible Employee with respect to the
Eligible Employee’s obligations or otherwise relating to the business of the
Company; (ii) the Eligible Employee’s material breach of this Agreement or the
Covenants Agreement; (iii) the Eligible Employee’s conviction or entry of a plea
of nolo contendere for fraud, misappropriation or embezzlement, any felony, or
any crime of moral turpitude; or (iv) the Eligible Employee’s willful neglect of
duties as determined in the sole and exclusive discretion of the Company (or in
the case of the Company’s Chief Executive Officer, in the sole and exclusive
discretion of the Board).
“Change in Control” has the same defined meaning as set forth in the Company’s
2017 Equity Incentive Plan.
“Change in Control Period” will mean the period beginning upon a Change in
Control and ending 12 months following a Change in Control.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the Internal Revenue Code of 1986, as amended.
“Disability” means the total and permanent disability as defined in Section
22(e)(3) of the Code unless the Company maintains a long-term disability plan at
the time of the Eligible Employee’s termination, in which case, the
determination of disability under such plan also will be considered “Disability”
for purposes of this Policy.
“Effective Date” means the date this Policy was approved by the Compensation
Committee.
“Good Reason” means the Eligible Employee’s termination of his or her employment
in accordance with the next sentence after the occurrence of one or more of the
following events without the Eligible Employee’s express written consent: (i) a
material diminution in the Eligible Employee’s base salary or in the Eligible
Employee’s target bonus opportunity under the incentive plan as in effect for
the year in which the termination occurs; (ii) a material diminution in the
Eligible Employee’s title, authority, duties or responsibilities; (iii) a
material failure to comply with payment of Eligible Employee’s compensation;
(iv) relocation of the Eligible Employee’s primary office more than 50 miles
from the Eligible Employee’s current office; or (v) any other action or inaction
that constitutes a material breach by the Company of the Policy or the Covenants
Agreement. For purposes of this Policy, Good Reason shall only exist if the
Eligible Employee provides a notice of termination for Good Reason to the
Company within ninety (90) days after the initial existence of such grounds and
the Company has had sixty (60) days from the date on which such notice is
provided to cure such circumstances. If the Eligible Employee does not terminate
his or her employment for Good Reason within sixty (60) days following the end
of such sixty (60) day period within which the Company


6

--------------------------------------------------------------------------------





was entitled to remedy the course of conduct constituting Good Reason but failed
to do so, then the Eligible Employee shall be deemed to have waived his or her
right to terminate for Good Reason with respect to such grounds.
“Qualified Termination” means a termination of the Eligible Employee’s
employment (i) either (A) by the Company other than for Cause, death, or
Disability or (B) by the Eligible Employee for Good Reason, in either case,
during the Change in Control Period (a “COC Qualified Termination”) or (ii)
outside of the Change in Control Period by the Company other than for Cause,
death, or Disability (a “Non-COC Qualified Termination”).
Additional Information:
Plan Name:                InterDigital, Inc. Executive Severance and Change in
Control Policy
Plan Sponsor:    InterDigital, Inc.
200 Bellevue Parkway, Suite 300,
Wilmington, DE 19809-3727




Identification Numbers:    505
Plan Year:    Company’s Fiscal Year
Plan Administrator:    InterDigital, Inc.
Attention: Plan Administrator of the InterDigital, Inc. Executive Severance and
Change in Control Policy
200 Bellevue Parkway, Suite 300,
Wilmington, DE 19809-3727


Agent for Service of
Legal Process:    InterDigital, Inc.
Attention: General Counsel
200 Bellevue Parkway, Suite 300,
Wilmington, DE 19809-3727
Service of process may also be made upon the Plan Administrator.
Type of Plan    Severance Plan/Employee Welfare Benefit Plan
Plan Costs    The cost of the Policy is paid by the Company.
Statement of ERISA Rights:
Eligible Employees have certain rights and protections under ERISA:
They may examine (without charge) all Policy documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor, such as the
Policy’s annual report (Internal Revenue Service Form 5500). These documents are
available for review in the Company’s Human Resources Department.


7

--------------------------------------------------------------------------------





They may obtain copies of all Policy documents and other Policy information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.
In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Policy. The people who
operate the Policy (called “fiduciaries”) have a duty to do so prudently and in
the interests of Eligible Employees. No one, including the Company or any other
person, may fire or otherwise discriminate against an Eligible Employee in any
way to prevent them from obtaining a benefit under the Policy or exercising
rights under ERISA. If an Eligible Employee’s claim for a severance benefit is
denied, in whole or in part, they must receive a written explanation of the
reason for the denial. An Eligible Employee has the right to have the denial of
their claim reviewed. (The claim review procedure is explained above.)
Under ERISA, there are steps Eligible Employees can take to enforce the above
rights. For instance, if an Eligible Employee requests materials and does not
receive them within 30 days, they may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
to pay the Eligible Employee up to $147 a day until they receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If an Eligible Employee has a claim which is denied or
ignored, in whole or in part, he or she may file suit in a state or federal
court. If it should happen that an Eligible Employee is discriminated against
for asserting their rights, he or she may seek assistance from the U.S.
Department of Labor, or may file suit in a federal court.
In any case, the court will decide who will pay court costs and legal fees. If
the Eligible Employee is successful, the court may order the person sued to pay
these costs and fees. If the Eligible Employee loses, the court may order the
Eligible Employee to pay these costs and fees, for example, if it finds that the
claim is frivolous.
If an Eligible Employee has any questions regarding the Policy, please contact
the Plan Administrator. If an Eligible Employee has any questions about this
statement or about their rights under ERISA, they may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in the
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210. An Eligible Employee may also
obtain certain publications about their rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.




8

--------------------------------------------------------------------------------






TIER 1


EXHIBIT A


InterDigital, Inc. Severance and Change in Control Policy
Participation Agreement


This Participation Agreement (“Agreement”) is made and entered into by and
between [NAME] on the one hand, and InterDigital, Inc. (the “Company”) on the
other.
You have been designated as eligible to participate in the Policy, a copy of
which is attached hereto, under which you are eligible to receive the following
severance payments and benefits upon a Qualified Termination, subject to the
terms and conditions of the Policy.
Non-COC Qualified Termination
If your Qualified Termination is a Non-COC Qualified Termination, you will be
entitled to the following benefits, subject to your compliance with the Policy:


•
Equity Vesting: As provided in the applicable Plan and the Equity Award
Agreements.

•
Salary Severance: Your percentage of Base Salary will be 250%, payable in equal
installments over 30 months in accordance with the Company’s regular payroll
procedures.

•
Bonus Severance: None.

•
COBRA Payment: 18 months.

•
Outplacement Services: Yes.

COC Qualified Termination
If your Qualified Termination is a COC Qualified Termination, you will be
entitled to the following benefits, subject to your compliance with the Policy:


•
Equity Vesting: As provided in the applicable Plan and the Equity Award
Agreements.

•
Salary Severance: Your percentage of Base Salary will be 300%, payable in
lump-sum.

•
Bonus Severance: 100% of your target bonus under Company’s short-term incentive
plan, payable in lump-sum.

•
COBRA Payment: 24 months.

•
Outplacement Services: No.



Other Provisions


You agree that the Policy and the Agreement constitute the entire agreement of
the parties hereto and supersede in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties, and will specifically supersede any
severance and/or change in control provisions of any offer letter, employment
agreement, or equity award agreement entered into between you and the Company,
except that equity vesting or acceleration rights provided for under your Equity
Award Agreements shall continue to govern.




1

--------------------------------------------------------------------------------





This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer effective as of the last date set forth below.
INTERDIGITAL, INC.        ELIGIBLE EMPLOYEE


By:        Signature:    
Date:        Date:    


[Signature Page of the Participation Agreement]


2

--------------------------------------------------------------------------------






TIER 2


EXHIBIT A


InterDigital, Inc. Severance and Change in Control Policy
Participation Agreement


This Participation Agreement (“Agreement”) is made and entered into by and
between [NAME] on the one hand, and InterDigital, Inc. (the “Company”) on the
other.
You have been designated as eligible to participate in the Policy, a copy of
which is attached hereto, under which you are eligible to receive the following
severance payments and benefits upon a Qualified Termination, subject to the
terms and conditions of the Policy.
Non-COC Qualified Termination
If your Qualified Termination is a Non-COC Qualified Termination, you will be
entitled to the following benefits, subject to your compliance with the Policy:


•
Equity Vesting: As provided in the applicable Plan and the Equity Award
Agreements.

•
Salary Severance: Your percentage of Base Salary will be 150%, payable in equal
installments over 18 months in accordance with the Company’s regular payroll
procedures.

•
Bonus Severance: None.

•
COBRA Payment: 12 months.

•
Outplacement Services: Yes.

COC Qualified Termination
If your Qualified Termination is a COC Qualified Termination, you will be
entitled to the following benefits, subject to your compliance with the Policy:


•
Equity Vesting: As provided in the applicable Plan and the Equity Award
Agreements.

•
Salary Severance: Your percentage of Base Salary will be 200%, payable in
lump-sum.

•
Bonus Severance: 100% of your target bonus under Company’s short-term incentive
plan, payable in lump-sum.

•
COBRA Payment: 24 months.

•
Outplacement Services: No.



Other Provisions


You agree that the Policy and the Agreement constitute the entire agreement of
the parties hereto and supersede in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties, and will specifically supersede any
severance and/or change in control provisions of any offer letter, employment
agreement, or equity award agreement entered into between you and the Company,
except that equity vesting or acceleration rights provided for under your Equity
Award Agreements shall continue to govern.
    


1

--------------------------------------------------------------------------------





This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer effective as of the last date set forth below.
INTERDIGITAL, INC.        ELIGIBLE EMPLOYEE


By:        Signature:    
Date:        Date:    


[Signature Page of the Participation Agreement]


2